Case 5:20-cv-00021-RWS-CMC Document 7 Filed 08/02/21 Page 1 of 2 PageID #: 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 BRITTANY REBECCA MORIN,                         §
                                                 §
                                                 §   CIVIL ACTION NO. 5:20-CV-00021-RWS-CMC
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
                                                 §
 COMMISSIONER     OF     SOCIAL                  §
 SECURITY ADMINISTRATION,                        §
                                                 §
                Defendant.

                                             ORDER
       The above-entitled and numbered civil action was referred to United States Magistrate

Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Report of the Magistrate Judge, which

contains her proposed findings of fact and recommendations for disposition of such action, as been

presented for consideration (Docket No. 5). No objections to the Report and Recommendation

have been filed. Because no objections to the Magistrate Judge’s Report have been filed, neither

party is entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, they are barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the parties’ briefing and the Magistrate Judge’s Report

and agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

permits the district court to give to the magistrate’s proposed findings of fact and recommendations

‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting
Case 5:20-cv-00021-RWS-CMC Document 7 Filed 08/02/21 Page 2 of 2 PageID #: 19

   .

Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court hereby ADOPTS the Report

of the Magistrate Judge as the findings and conclusions of this Court. It is therefore

       ORDERED that Plaintiff Brittany Rebecca Morin’s above-entitled Social Security action

is DISMISSED WITHOUT PREJUDICE. It is further

       ORDERED that all motions not previously ruled on are DENIED-AS-MOOT, and the

referral order is VACATED.


       So ORDERED and SIGNED this 2nd day of August, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
